  Case: 1:21-cv-00032-SNLJ Doc. #: 12 Filed: 06/09/21 Page: 1 of 8 PageID #: 67




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

KEON ALLEN,                                        )
                                                   )
               Plaintiff,                          )
                                                   )
        V.                                         )           No. 1:21-cv-32-SNLJ
                                                   )
REBECCA HESTER, et al.,                            )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Keon Allen, a pretrial detainee at

the Butler County Jail, for leave to commence this civil action without prepaying fees or costs.

Having reviewed the motion and the financial information submitted in support, the Court has

determined to grant the motion, and assess an initial partial filing fee of $33.43. Additionally, for

the reasons discussed below, the Court will give plaintiff the opportunity to file an amended

complaint, and will deny without prejudice the motion to appoint counsel.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to his account. 28 U.S.C. § 1915(b)(2). The
  Case: 1:21-cv-00032-SNLJ Doc. #: 12 Filed: 06/09/21 Page: 2 of 8 PageID #: 68




agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of$167.14, and an average monthly balance of $18.64. The Court will

therefore assess an initial partial filing fee of$33.43, which is twenty percent of plaintiffs average

monthly deposit.

                                 Legal Standard on Initial Review

        This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff "pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for

relief is a context-specific task that requires the reviewing court to draw upon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts, but need

not accept as true "[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements." Id at 678 (citing Twombly, 550 U.S."at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone
                                                   2
  Case: 1:21-cv-00032-SNLJ Doc. #: 12 Filed: 06/09/21 Page: 3 of 8 PageID #: 69




v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                               Background

       On February 12, 2021, plaintiff filed a complaint pursuant to 42 U.S.C. § 1983 against six

defendants, including two defendants who are named in the instant complaint: Sheriff Mark Dobbs

and Prosecuting Attorney Kacey Proctor. Plaintiff claimed he was subjected to false imprisonment

and unconstitutional conditions of confinement, including denial of access to a window, a light,

hot water for showers, and legal materials. Allen v. Dobbs, et al. No. 1:21-cv-26-SNLJ (E.D. Mo.

Feb. 12, 2021) (hereafter "Allen I"). Upon initial review, this Court determined the complaint was

subject to dismissal because, inter alia, it was unclear who plaintiff intended to sue; he asserted

unrelated claims against multiple defendants in violation of Rule 20(a)(2) of the Federal Rules of

Civil Procedure; his allegations were conclusory and failed to state a plausible claim for relief; and

it appeared some of his claims were barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

This Court entered an order directing plaintiff to file an amended complaint to cure the

deficiencies. The Court specifically instructed plaintiff to avoid attempting to amend via

supplemental documents.

       Instead of timely filing an amended complaint as instructed, plaintiff submitted

supplemental documents purporting to add claims and parties to the original complaint. None of

plaintiffs submissions complied with the instructions in the Court's order, or cured or even

addressed the deficiencies in the original complaint. The Court gave plaintiff a second opportunity



                                                  3
  Case: 1:21-cv-00032-SNLJ Doc. #: 12 Filed: 06/09/21 Page: 4 of 8 PageID #: 70




to file an amended complaint to cure the deficiencies in the original, and again cautioned plaintiff

against attempting to amend via supplementation. Despite the Court's instructions, plaintiff

responded by submitting a supplemental document purporting to add additional claims and

defendants to the original complaint. The document did not cure, or even address, the deficiencies

in the original complaint. On May 21, 2021, this Court dismissed the action pursuant to Rule 41 (b)

of the Federal Rules of Civil Procedure.

                                           The Complaint

       Plaintiff filed the instant complaint pursuant to 42 U.S.C. § 1983 against Procter and

Dobbs, and against Public Defender Rebecca Hester. Plaintiff sues Hester in her individual

capacity, and he sues Procter in her official capacity. He does not indicate the capacity in which

he sues Dobbs. Therefore, the Court interprets the complaint as including only official-capacity

claims against Dobbs. See Egerdahl v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir.

1995) ("If a plaintiffs complaint is silent about the capacity in which she is suing the defendant,

[courts] interpret the complaint as including only official-capacity claims.").

       In the complaint, plaintiff claims he is being falsely imprisoned. He alleges Hester failed

to properly represent him during criminal proceedings, and Procter filed false charges against him.

Plaintiff also claims he is being subjected to unconstitutional conditions of confinement, inasmuch

as his living conditions are "extremely hazard[ous]." He alleges there is no light or emergency

button in his cell, the food and showers are cold, and he is denied recreation and contact with his

family. After filing the complaint, plaintiff submitted five supplemental documents and a letter, all

in an apparent attempt to add additional parties and claims to the original complaint. As relief, he

seeks damages and release from confinement.

                                                Discussion



                                                 4
  Case: 1:21-cv-00032-SNLJ Doc. #: 12 Filed: 06/09/21 Page: 5 of 8 PageID #: 71




        The complaint is deficient and subject to dismissal. Briefly, to the extent plaintiff seeks

damages against any defendant for causing him to be wrongfully convicted, such claims are barred

by Heck, 512 U.S. 477. Plaintiffs allegations concerning the allegedly unconstitutional conditions

of his confinement are wholly conclusory, and fail to state a claim upon which relief may be

granted against any of the named defendants in an official or individual capacity. Plaintiff also

asserts unrelated claims against multiple defendants, which is an impermissible pleading practice.

See Fed. R. Civ. P. 20(a)(2). Additionally, plaintiff has filed numerous supplemental documents

in an apparent attempt to amend the complaint. Given the deficiencies in the complaint and

plaintiffs expressed desire to amend it, the Court will give him the opportunity to file an amended

complaint to fully set forth his claims for relief.

       Plaintiff is advised that the amended complaint will replace the original. See In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) ("It is well-

established that an amended complaint supersedes an original complaint and renders the original

complaint without legal effect"). Plaintiff must type or neatly print the amended complaint on the

Court's prisoner civil rights complaint form, which will be provided to him. See E.D. Mo. L.R.

2.06(A) ("All actions brought by self-represented plaintiffs or petitioners should be filed on Court-

provided forms where applicable.").

       In the "Caption" section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ·. P. l0(a) ("The title of the complaint must name all the

parties"). Plaintiff must avoid naming anyone as a defendant unless that person is directly related

to his claim. Plaintiff must also specify the capacity in which he intends to sue the defendant. In

the "Statement of Claim" section, plaintiff should begin by writing the defendant's name. In

separate, numbered paragraphs under that name, plaintiff should set forth a short and plain



                                                      5
  Case: 1:21-cv-00032-SNLJ Doc. #: 12 Filed: 06/09/21 Page: 6 of 8 PageID #: 72




statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ. P.

8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be "limited as far as practicable to a single set

of circumstances." See Fed. R. Civ. P. lO(b). If plaintiff names a single defendant, he may set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff names more

than one defendant, he should only include claims that arise out of the same transaction or

occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will have

notice of what he or she is accused of doing or failing to do. See Topchian v. JP Morgan Chase

Bank, NA., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint

"is to give the opposing party fair notice of the nature and basis or grounds for a claim.").

Furthermore, the Court emphasizes that the "Statement of Claim" requires more than "labels and

conclusions or a formulaic recitation of the elements of a cause of action." See Neubauer v. FedEx

Corp., 849 F.3d 400,404 (8th Cir. 2017).

       As in Allen L the Court cautions plaintiff to avoid the practice of filing separate or

supplemental documents seeking to add to or change the original complaint. Instead, plaintiff must

file a single comprehensive pleading that sets forth his claims for relief. See Popoalii v.

Correctional Medical Services, 512 F.3d 488, 497 (8th Cir. 2008) (finding that it is appropriate to

deny leave to amend a complaint when a proposed amended complaint was not submitted with the

motion). If plaintiff files such supplemental documents, the Court will not consider them. Plaintiff

is further advised to avoid sending letters to the Court in an attempt to communicate about this



                                                 6
  Case: 1:21-cv-00032-SNLJ Doc. #: 12 Filed: 06/09/21 Page: 7 of 8 PageID #: 73




pending case. See E.D.Mo. L.R. 4.04(A). If plaintiff persists in filing such letters, they will be

returned to him or stricken from the record.

        Plaintiff has also filed a motion to appoint counsel. The Court will deny the motion at this

time, without prejudice. "A pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case." Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When

determining whether to appoint counsel for an indigent litigant, the Court considers factors such

as the complexity of the case, the ability of the prose litigant to investigate the facts, the existence

of conflicting testimony, and the ability of the pro se litigant to present his claims. Id. After

considering these factors, the Court concludes that the appointment of counsel is not warranted at

this time. Based upon the complaint, it does not appear that this case is factually or legally

complex, nor does it appear that plaintiff will be unable to investigate the facts. Additionally, the

motion is premature. The Court will therefore deny the motion for the appointment of counsel

without prejudice, and will entertain future motions for the appointment of counsel, if appropriate,

as this litigation progresses.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion seeking leave to commence this action

without prepaying fees or costs (ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel (ECF No. 3) is

DENIED without prejudice.

        IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of$33.43 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison




                                                   7
  Case: 1:21-cv-00032-SNLJ Doc. #: 12 Filed: 06/09/21 Page: 8 of 8 PageID #: 74




registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within thirty

(30) days from the date of this Order.

       Plaintiff's failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

        Dated this     'f +4 day of June, 2021.


                                                            ~ ',         _,               Lti~
                                                  . STEPHENN.LJMBA~                         ;(
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                  8
